DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding to Claims 9 and 18, the applicant claimed “… a high-performance mode…” as a claimed limitation.  After reading the claimed language, and the specification, the examiner considered the applicant fails to teach, explain or indicate the meaning of “high-performance mode.”  Therefore, the term is unclear and should be rejected.  For examining purpose, the examiner would considered “a high-performance mode” can be any operation mode of a vehicle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyr (US2020/0284599 A1).

Regarding to Claim 10, Cyr teaches a method for efficient computing in an electric or hybrid vehicle having a battery and a compute core, the method comprising:
receiving a compute task from a network that is external to the vehicle (Fig. 1, Part 110, Paragraph 22 teaches Part 110 can be external to the vehicle);
determining if the vehicle's battery is above a predetermined threshold level of charge (Fig. 4, Block 418, Paragraph 41);
executing the compute task on the compute core if/to the extent the vehicle's battery is above the predetermined threshold level of charge; and transmitting the results of the compute task to the network (Fig. 4, all the routes from Block 416 to Block 426).

Regarding to Claim 11, Cyr teaches the method, further comprising selecting the compute task from a plurality of blockchain networks based on a predicted reward (Fig. 4, the examiner considered reward can be anything under the broadest reasonable interpretation).


determining a current route for the vehicle (Fig. 4, Block 416);
determining whether the battery's charge level will exceed the predetermined threshold based on the current route (Fig. 4, Block 418); and
causing the computing core to execute the compute task if the predetermined threshold will be exceeded without executing the compute task (Fig. 4, Block 416, Block 418 and Block 426, since there is no charge needed, one with ordinary skill in the art would considered the battery charge level is higher than a threshold to finish the delivery).

Regarding to Claim 13, Cyr teaches the method, further comprising:
determining whether the current route ends in a destination that is a charging point for the vehicle (Fig. 4, Block 420); and
causing the computing core to execute the compute task to the extent the battery is predicted to have excess charge beyond that needed to propel the vehicle to the current route end point (Cyr, Fig. 4, Block 416, Block 420, Block 424 and eventually Block 426).

Regarding to Claim 15, Cyr teaches the method, further comprising:
receiving the compute task from a management server, and
transmitting a result for the compute task to the management server (Fig. 4, Paragraph 22, Paragraph 77)

Regarding to Claim 16, Cyr teaches the method, further comprising:


Regarding to Claim 18, based on the examiner’s best understanding, Cyr teaches the method, further comprising:
prevent the computing core from executing the compute task if the vehicle has a performance mode that is set to a high-performance mode (since it is unclear the meaning of “high-performance mode” based on the specification, the examiner considered it can be any mode of the system.  In Fig. 4, entering Block 448 can be considered as a “high-performance mode” under the broadest reasonable interpretation).

Regarding to Claim 19, Cyr teaches a computing system for efficient computing in an electric or hybrid vehicle having a battery, the system comprising:
a computing core (Fig. 1, Part 110, Paragraph 22);
a network interface (Paragraph 22);
a compute manager configured to:
receive compute tasks not related to the vehicle's operation from the network interface (Paragraph 22, Fig. 4, Block 416 to Block 426), and
instruct the computing core to execute the compute task if a charge level of the battery exceeds a predetermined threshold (Fig. 4, all the routes from Block 416 to Block 426).

Regarding to Claim 20, Cyr teaches the system, wherein the compute manager is configured to:
determine a current route for the vehicle (Fig. 4, all the routes from Block 416 to Block 426), and
determine whether the battery's charge level will exceed the predetermined threshold based on the current route (Fig. Block 418); and
cause the computing core to execute the compute task if the predetermined threshold will be exceeded without executing the compute task (Fig. 4, Block 416, Block 418 and Block 426, since there is no charge needed, one with ordinary skill in the art would considered the battery charge level is higher than a threshold to finish the delivery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cyr (US2020/0284599 A1) in view of Oh (US2019/0193569 A1).

Regarding to Claim 1, Cyr teaches a vehicle capable of efficient computing, the vehicle comprising:
a battery having a charge level (Paragraph 13 teaches the system has a battery with charge level);
an electric motor generator that (Paragraph 14 teaches an electric motor):
uses the battery to propel the vehicle during acceleration (Paragraph 14),
a computing core (Fig. 1, Part 110, Paragraph 22 teaches the part can be a part of the vehicle),
a network interface (Paragraph 22), and
a compute manager that:
receives a compute task that is not related to the vehicle's operation from the network interface (Paragraph 22, Fig. 4, Block 416 to Block 426), and
causes the computing core to execute the compute task if the battery's charge level exceeds a predetermined threshold (Fig. 4, all the routes from Block 416 to Block 426).

Cyr fails to explicitly disclose, but Oh teaches a vehicle comprising:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cyr to incorporate the teachings of Oh to enable the vehicle charge the battery during braking in order to improve the fuel efficiency (Oh, Paragraph 3).

Regarding to Claim 2, Cyr in view of Oh teaches the modified vehicle, wherein the compute task comprises blockchain proof of work calculations (Cyr, Fig. 4).

Regarding to Claim 3, Cyr in view of Oh teaches the modified vehicle, wherein the compute manager is configured to:
determine a current route for the vehicle (Cyr, Fig. 4, Fig. 4, all the routes from Block 416 to Block 426);
cause the computing core to execute the compute task if the battery's charge level will exceed the predetermined threshold based on the current route without executing the compute task (Cyr, Fig. 4, Block 416, Block 418 and Block 426, since there is no charge needed, one with ordinary skill in the art would considered the battery charge level is higher than a threshold to finish the delivery).


determine whether the current route ends in a destination that is a charging point for the vehicle (Cyr, Fig. 4, Block 420); and
cause the computing core to execute the compute task if the battery's charge level is above a predetermined ending threshold beyond the charge level needed to propel the vehicle to the current route end point (Cyr, Fig. 4, Block 416, Block 420, Block 424 and eventually Block 426).

Regarding to Claim 6, Cyr in view of Oh teaches the modified vehicle, further comprising:
a management server configured to select the compute tasks for transmission to the compute manager, and wherein the compute manager is configured to transmit a result for the compute task to the management server (Cyr, Fig. 4, Paragraph 22, Paragraph 77).

Regarding to Claim 7, Cyr in view of Oh teaches the modified vehicle, wherein the compute manager is configured to:
prevent the computing core from executing the compute task if the vehicle has below a predetermined threshold of fuel (Cyr, Fig. 4, Block 418.  When the charge is needed, one with ordinary skill in the art would consider the charge level is lower than a threshold and the system need to go to Block 420 and would not execute Block 426).


prevent the computing core from executing the compute task if the vehicle has a performance mode that is set to a high-performance mode (since it is unclear the meaning of “high-performance mode” based on the specification, the examiner considered it can be any mode of the system.  In Cyr, Fig. 4, entering Block 448 can be considered as a “high-performance mode” under the broadest reasonable interpretation).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cyr (US2020/0284599 A1) in view of Lee (US2015/0106001 A1).

Regarding to Claim 14, Cyr fails to explicitly disclose, but Lee teaches a method, further comprising:
determining an estimated reward for completing the compute task;
determining a current estimated fuel cost to perform the compute task based on a current location of the vehicle; and
performing to compute task on the compute core if the estimated reward is greater than the current estimated fuel cost [the examiner considered the reward can be anything.  Lee teaches a system to consider a fuel cost before starting the process (Lee, Fig. 2, from Block 220 to Block 250, Paragraphs 28-41) to maximize trip efficiency and minimize overall travel time (Lee, Paragraph 25, which can be a reward under the broadest reasonable interpretation).  Cyr teaches the system to determine the route, and considering the charging stations (Cyr, Fig. 4, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cyr to incorporate the teachings of Lee to design the system to also consider the cost of the fuel in order to maximize trip efficiency and minimize overall travel time (Lee, Paragraph 25).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cyr (US2020/0284599 A1) in view of Pan (US2007/0204626 A1).

Regarding to Claim 17, Cyr fails to explicitly disclose, but Pan teaches a method, further comprising:
measuring a current temperature for the vehicle;
preventing the computing core from executing the compute task if the current temperature is above or below a predetermined range [Pan teaches a computer system would only work in a certain temperature range to prevent the frequency downgrade or damage caused by a high operating temperature to increase the life-span (Pan, Abstract).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cyr to incorporate the teachings of Pan to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cyr (US2020/0284599 A1) and Oh (US2019/0193569 A1) as applied to Claim 3 above, and further in view of Lee (US2015/0106001 A1).

Regarding to Claim 5, Cyr and Oh fails to explicitly disclose, but Lee teaches a vehicle, wherein the compute manager is configured to:
determine a predicted reward for completing the compute task;
determine a predicted incremental fuel cost for completing the compute task based a current location of the vehicle; and
cause the computing core to execute the compute task if the predicted reward exceeds the predicted incremental fuel cost [the examiner considered the reward can be anything.  Lee teaches a system to consider a fuel cost before starting the process (Lee, Fig. 2, from Block 220 to Block 250, Paragraphs 28-41) to maximize trip efficiency and minimize overall travel time (Lee, Paragraph 25, which can be a reward under the broadest reasonable interpretation).  Cyr teaches the system to determine the route, and considering the charging stations (Cyr, Fig. 4, from Block 418 to Block 422).  Therefore, when applying the teachings of Lee to Cyr, one with ordinary skill in the art would design the system to also consider the cost of the fuel to maximize trip efficiency and minimize overall travel time (Lee, Paragraph 25).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cyr and Oh to incorporate the teachings of Lee to design the system to also consider the cost of the fuel in order to maximize trip efficiency and minimize overall travel time (Lee, Paragraph 25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cyr (US2020/0284599 A1) and Oh (US2019/0193569 A1) as applied to Claim 3 above, and further in view of Pan (US2007/0204626 A1).

Regarding to Claim 8, Cyr and Oh fail to explicitly disclose, but Pan teaches a vehicle, wherein the compute manager is configured to:
prevent the computing core from executing the compute task if a current temperature associated with the vehicle is above or below a predetermined range [Pan teaches a computer system would only work in a certain temperature range to prevent the frequency downgrade or damage caused by a high operating temperature to increase the life-span (Pan, Abstract).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cyr and Oh to incorporate the teachings of Pan to control the computer system to operate under certain temperature range in order to prevent the frequency downgrade or damage caused by a high operating temperature to increase the life-span (Pan, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747